FILED
                             NOT FOR PUBLICATION                              AUG 11 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARANJIT SINGH,                                   No. 08-72868

               Petitioner,                        Agency No. A079-262-374

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       Saranjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of motions to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008). We deny in part and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Singh’s motion to reopen

because Singh’s psychological evaluation did not explain the material

inconsistencies underlying the immigration judge’s prior adverse credibility

determination. See 8 C.F.R. §1003.2(c)(1) (“A motion to reopen proceedings shall

not be granted unless it appears to the Board that evidence sought to be offered is

material . . . .”); see also Toufighi, 538 F.3d at 996.

         We lack jurisdiction over Singh’s challenge to the BIA’s 2005 order

affirming the immigration judge’s decision denying Singh’s application for

asylum, withholding of removal, and relief under the Convention Against Torture

because Singh’s petition for review is untimely as to that decision. See 8 U.S.C.

§ 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (en

banc).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  08-72868